Not for Publication in West's Federal Reporter
                 Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                          For the First Circuit


No. 05-9005

                IN RE:    TREMONT TOWER CONDOMINIUM LLC,

                                   Debtor,
                             __________________

                         WILLIAM T. MATT, ET AL.,

                                  Appellants,

                                        v.

               LEHMAN BROTHERS HOLDINGS, INC., ET AL.,

                                  Appellees.


   ON APPEAL FROM THE UNITED STATES BANKRUPTCY APPELLATE PANEL
                      FOR THE FIRST CIRCUIT


                                     Before

                          Boudin, Chief Judge,
              Campbell and Stahl, Senior Circuit Judges.



     William T. Matt on brief pro se.
     Seth H. Salinger on brief for the appellants WT Matt
Development Corp., and WT Matt Holding LLC.
     Andrew M. Troop, Christopher M. Mirick and Weil, Gotshal &
Manges LLP on brief for appellees Lehman Brothers Holdings, Inc.,
and Tremont Tower Residences LLC.


                                April 3, 2006
           Per Curiam.   William Matt, WT Matt Holding, LLC and WT

Matt   Development   Corporation    appeal    from   decisions   by   the

Bankruptcy Appellate Panel (BAP), which dismissed their appeal

from a bankruptcy court decision and denied rehearing.                 We

dismiss the appeal by William Matt and reject the appeal by the

corporate appellants as meritless.        We also address a pending

motion by the appellees.

           Insofar as Matt is concerned, we agree substantially

with the reasoning by the BAP, which concluded that he lacks

standing to pursue the appeal.           Thus, his appeal should be

dismissed.    Spenlinhauer v. O'Donnell, 261 F.3d 113, 118 (1st

Cir. 2001).

           Regarding the corporate appellants, we find no error or

abuse of discretion by the BAP, which reasonably dismissed the

appeal and denied rehearing.        As the BAP said, the companies

failed to timely have an attorney enter an appearance on their

behalf.   In addition, Matt, who had urged -- essentially up to

the time of oral argument -- that he should be allowed to

represent his companies, failed to raise on appeal the only

appellate issue the companies had.           Neither his statement of

issues nor his brief alleged that the bankruptcy court had erred

in striking their pleadings for lack of representation.

           In any event, even if the BAP had considered the merits

of the appellants' appeal, it is plain that it would have


                                   -2-
affirmed the bankruptcy court and that this court, in its turn,

would have done the same.         The bankruptcy court properly struck

the companies' pleadings because they had not been filed by an

attorney.   See In re Las Colinas Development Corp., 585 F.2d 7,

11 (1st Cir. 1978) (confirming the general rule that a corporate

entity may not pursue litigation except through an attorney).

            Appellees Lehman Brothers Holdings, Inc. and Tremont

Tower Residences, LLC, move to amend the caption of this appeal

to list only them as appellees.               We grant their motion.           The

other   persons    named    in    the   caption    are    defendants      in   the

adversary proceeding, but not appellees to this appeal.

            We dismiss the appeal by William Matt and affirm the

BAP's   February    10,    2005    decision     dismissing      the     corporate

appellants'   appeal       and    its   March     10,    2005   order    denying

rehearing. We grant the motion to amend the caption as indicated

herein.




                                        -3-